



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Kim, 2013
    ONCA 292

DATE: 20130502

DOCKET: C55985

Laskin, LaForme and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Margaret Kim

Appellant

Paul Calarco, for the appellant

Catrina Braid, for the respondent

Heard: April 29, 2013

On appeal from the conviction entered on July 4, 2012 and
    the sentence imposed on September 7, 2012 by Justice Lauren E. Marshall of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

If the trial judge found a breach of s. 8, we disagree with her findings. 
    The trial judge found that the officers acted in good faith, and that appendix
    B was an oversight made in the context of a large scale investigation involving
    a number of search warrants.  We agree with the Crown that this is an
    appropriate case for judicial editing, and excising the erroneous information. 
    After doing so, the rest of the warrant can stand on its own and is valid. 
    Thus, there is no breach of s. 8.  In any case, the trial judges conclusion that
    the evidence was admissible, is unassailable.

[2]

On sentence, the trial judge considered a conditional sentence and
    concluded that it was not appropriate.  She did not err in her conclusion. 
    This was not one of those rare cases where a conditional sentence for a large
    scale commercial grow operation can be justified.

[3]

The appeal on conviction and sentence is dismissed.


